PER CURIAM.
We affirm the denial of appellant’s untimely and successive postconviction challenge. Appellant’s petition for writ of ha-beas corpus alleges that the information that was filed in 1980 was not signed. The alleged defect in the information was waived and is not a basis for postconviction relief. Fla. R.Crim. P. 3.140(g) (“No objection to an information on the ground that it was not signed or verified, as herein provided, shall be entertained after the defendant pleads to the merits.”). Appellant’s claim that the trial court lacked jurisdiction because the information was not signed is without merit. Colson v. State, 717 So.2d 554, 555 (Fla. 4th DCA 1998).

Affirmed.

MAY, C.J., TAYLOR and GERBER, JJ., concur.